Citation Nr: 1312990	
Decision Date: 04/18/13    Archive Date: 05/02/13

DOCKET NO.  09-33 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from March 1975 to March 1979, and from March 1985 to March 1996.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied reopening of service connection for bilateral hearing loss disorder, among other issues.  In a September 2011 decision, the Board reopened service connection for bilateral hearing loss and remanded this issue to the RO for additional development.  The development was completed, and the case was returned to the Board.  

In June 2011 the Veteran and spouse testified before the undersigned at a Board hearing held in St. Petersburg, Florida.  A transcript has been incorporated into the record.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  The Veteran was exposed to loud noise (acoustic trauma) while in service.  

2.  The Veteran currently has left ear sensorineural hearing loss to an extent recognized as a disability for VA purposes.  

3.  Symptoms of left ear hearing loss were chronic in service and have been continuous since service separation.  

4.  The Veteran's current left ear sensorineural hearing loss disability is related to exposure to acoustic trauma in service. 

5.  The Veteran does not have current right ear hearing loss disability for VA compensation purposes.   


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for left ear sensorineural hearing loss are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2012). 
 
2.  The criteria for the establishment of service connection for right ear hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the RO provided VCAA notice letters to the Veteran in January 2008, prior to the initial adjudication of the claims, and in June 2009.  The letters notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of his claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In January 2008, the Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates.  

VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The VA treatment records dated from 2008 to 2012 are associated with the claims folder.  Private medical record and audiometric evaluation reports including an October 2007 audiometric evaluation report are associated with the record.  In February 2008 and January 2010, the Veteran indicated that he had no additional information or evidence to submit in support of his claims.  The Veteran underwent VA audiometric examination in August 2012 to obtain medical evidence as to the nature and likely etiology of the claimed hearing loss disabilities.  The 2012 VA audiometric examination was adequate.  The evaluation was performed by a medical professional based on either a review of claims file or solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008).  Neither the Veteran nor representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  The VA examiner did not provide a nexus opinion as to whether the claimed right ear hearing loss was related to the noise exposure in service.  However, the audiometric evaluation findings show that the Veteran does not currently have right ear hearing loss that meets the criteria of 38 C.F.R. § 3.385; therefore, a nexus opinion is not necessary.  Regarding the left ear hearing loss, in light of the grant of service connection for left ear sensorineural hearing loss, additional medical evaluation or opinion is not necessary.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the June 2011 Board hearing, the VLJ specifically noted the issue on appeal.  Then, having heard the Veteran's evidence, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Both the VLJ and the Veteran's representative specifically queried the Veteran regarding any evidence the Veteran might have indicating that the hearing loss was related to the noise exposure in service.  The VLJ subsequently determined that a VA medical examination was necessary to assist in determining the etiology of the Veteran's hearing loss disability, and the Board subsequently remanded the claim.  In this case, the VLJ substantially complied with the requirements of Bryant.  

For these reasons, the Board finds that the duties to notify and assist the Veteran in this claims have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In this case, the disorder at issue is sensorineural hearing loss, which is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of  38 C.F.R. § 3.309(a) and 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Certain chronic disabilities, to include organic disease of the nervous system, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).  With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2).   

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence; therefore, the veteran prevails in his claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against a veteran's claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Analysis of Service Connection for Hearing Loss

The Veteran contends that he incurred bilateral hearing loss as a result of noise exposure during service while performing his duties on the flight deck.  He testified that he was exposed to loud noise from planes and that he experienced chronic symptoms of hearing loss in service and continuous symptoms of hearing loss following service.  

Having considered all the evidence of record in light of the regulations noted above, the Board finds that the Veteran was exposed to loud noises (acoustic trauma) during service.  Service treatment records indicate that the Veteran was routinely exposed to hazardous noise.  It is specifically noted that the Veteran was exposed to impulse noise and that he used hand-formed ear plugs.  The June 1995 audiometric evaluation report notes occasional occupational exposure to excessive noise in service.  See August 1977 and July 199 service audiometric evaluation reports.  The Veteran's testimony of exposure to loud noises is consistent with his military duties and is credible.  For this reason, the in-service injury of acoustic trauma to both ears is established. 

The Board next finds that the Veteran has a sensorineural hearing loss "disability" of in the left ear that meets the criteria of 38 C.F.R. § 3.385, but the sensorineural hearing loss in the right ear does not meet this criteria.  Regarding current disability in the left ear, an October 2007 private audiological examination report indicates that puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were 5, 5, 30, 40, and 40 decibels, respectively.  A February 2005 VA audiology consultation report indicates that the Veteran had mild sensorineural hearing loss in the left ear.  

The October 2007 private audiogram results were provided in graph form, and the Board has depicted the numerical results from the graphs as shown above.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (noting that, because interpreting results from an audiometric graph involves fact finding, the Court is precluded from engaging in such fact finding in the first instance, and remanding in part because the Board did not discuss the results of the private audiometric testing);  see also Savage v. Shinseki, 24 Vet. App. 259 (2011) (noting the Board may interpret results from a private audiometric graph, if it felt it had the expertise, and holding that the Board may not ignore such private audiometric test results that are of record). 

The Board finds that the weight of the competent and credible evidence establishes that the Veteran does not have current right ear hearing loss as defined by 38 C.F.R. § 3.385.  The criteria set forth in § 3.385 are not met with respect to hearing impairment of the right ear for VA purposes.  The Veteran does not have an auditory threshold of 40 decibels or greater for any of the designated frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  He does not have at least three auditory thresholds of 26 decibels or greater for the designated frequencies.  He also does not have a speech recognition score using the Maryland CNC Test of less than 94 percent.  

On audiological examination, in August 2012, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 20 decibels.  The audiologist indicated that he could not test speech discrimination because of language difficulties.  On private audiological examination, in October 2007, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 5, 10, 20, 5, and 10 decibels, respectively.  Speech discrimination/word recognition testing was 100 percent in the right ear.  

On VA audiological examination, in June 1996, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 15, 0, 5, 0, and 10 decibels, respectively.  Speech discrimination/word recognition testing was not conducted.  The assessment was normal hearing in the right ear.  

The record shows some diagnoses of sensorineural hearing loss in the right ear.  See the October 2005 VA audiology record which shows an assessment of borderline slight to mild sensorineural hearing loss in the right ear.  An October 2005 VA audiology examination report indicates that there was profound hearing loss in the right ear; however, the audiologist indicated that the word recognition scores and pure tone thresholds were in poor agreement with observed communication ability and overall, reliability was poor.  Even though there is evidence of a diagnosis of sensorineural hearing loss in the right ear, recent VA audiometric examination in August 2012 shows that the degree of hearing loss or impairment in the right ear does not meet the criteria of hearing loss disability under 38 C.F.R. § 3.385.  The weight of the competent and credible evidence shows that the Veteran does not currently have right ear hearing loss that meets the criteria of 38 C.F.R. § 3.385. 

The Board notes that Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  The evidence reflects that the Veteran does not have current right ear hearing loss as defined by VA standards.  For hearing loss to exist as a current disability, the provisions of 38 C.F.R. § 3.385 must be met.  See Meedel v. Shinseki, 23 Vet. App. 277, 283 (2009); Hensley, 5 Vet. App. at 158.  In the absence of proof of current disability, the claim of service connection may not be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992);see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Because the weight of the evidence show that the right ear hearing loss does not meet the criteria under 38 C.F.R. § 3.385, the aspect of the claim of service connection for right ear hearing loss must be denied.  

With regard to left ear hearing loss disability, the Board finds that the Veteran experienced "chronic" symptoms of left ear hearing loss during service so as to warrant presumptive service connection for left ear (sensorineural) hearing loss disability under the provisions of 38 C.F.R. § 3.303(b).  On service enlistment audiological examination, in March 1975, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 10, 10, 5, 5, and 10 decibels, respectively.  Puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were 5, 10, 10, 5, and 5 decibels, respectively.  On service separation audiological examination, in January 1979, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 15, 15, 15, and 15 decibels, respectively.  Puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were 20, 20, 15, 15, and 15 decibels, respectively. 

For the second period of service, on service enlistment audiological examination, in March 1985, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 0, 5, 0, 0, and 5 decibels, respectively.  Puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were 5, 0, 5, 0, and 5 decibels, respectively.  

A June 1995 audiometric evaluation report indicates that the Veteran had a significant threshold shift in the left ear at the 4000 hertz level.  The assessment was significant threshold shift, though this was thought to be due to perennial allergic rhinitis symptoms and perennial allergic rhinitis.  On service audiological examination, in July 1995, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 10, 0, -5, 0, and 5 decibels, respectively.  Puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were 5, 5, 0, 10, and 20 decibels, respectively.  

On service separation audiological examination, in September 1995, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 10, 0, 5, 5, and 0 decibels, respectively.  Puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were 0, 15, 0, 10, and 15 decibels, respectively. 

The Board also finds that symptoms of left ear hearing loss have been continuous since service separation, which also is a basis for a grant of presumptive service connection under 38 C.F.R. § 3.303(b).  The Veteran has reported having hearing loss in the left ear that began in service and has continued since that time.  The Veteran testified before the undersigned that he experienced hearing loss in service and following service.  The Board finds that the Veteran is competent to report observable symptoms such as decreased hearing.  See Jandreau, 492 F.3d at 1377.  
The evidence demonstrates that the Veteran reported having hearing loss since service separation in March 1996, as further indicated by the fact that the Veteran filed a claim for service connection for hearing loss soon after service separation in May 1996.  On audiological examination in June 1996, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were 5, 15, 0, 10, and 30 decibels, respectively.  

A February 2003 VA audiology treatment record indicates that the Veteran's left ear audiology results from August 2020 were stable and were characterized by slight to moderate sensorineural hearing loss.  It was noted that the Veteran currently worked in a manufacturing environment and the changes in the thresholds may be due to on-the-job noise exposure.  A January 2004 VA audiology record indicates that the Veteran had a mild degree of high frequency sensorineural hearing loss at the 4000 hertz notch.  A February 2005 VA audiology record indicates that the Veteran had mild sensorineural hearing loss in the left ear.  

An October 2005 VA audiometric examination report indicates that there was profound sensorineural hearing loss in the left ear; however, the audiologist indicated that the word recognition scores and pure tone thresholds were in poor agreement with observed communication ability and overall, reliability was poor.  A September 2008 VA audiology record indicates that the Veteran was seen for a hearing aid fitting and orientation.  Also of record is a private notification from the Veteran's employer, dated July 2005, that informed the Veteran that recent testing determined his hearing had a condition or problem that was not consistent with noise exposure or damage.  That letter recommended that the Veteran consult with a physician who specialized in ear diseases.  

The Board further finds that the evidence is at least in relative equipoise on the question of whether the Veteran's current left ear hearing loss disability is related to exposure to acoustic trauma in service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for left ear sensorineural hearing loss have been met. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Because the weight of the evidence show that the Veteran does not meet the criteria under 38 C.F.R. § 3.385, the claim of service connection for right ear hearing loss must be denied.  


ORDER

Service connection for left ear sensorineural hearing loss is granted.

Service connection for right ear hearing loss is denied.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


